DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201910353292.X, filed on 04/29/2019.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “vertically-upward support devices” (claim 1, line 2), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
Specification
The disclosure is objected to because of the following informalities: Cross-reference to the related foreign priority application CN201910353292.X is absent per 37 CFR 1.77(b)(2).
Appropriate correction is suggested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-6:
The use of roman numerals (e.g. I, II …V) in the claims which reference a plurality of the same components on the frame correcting device is improper. It is unclear if the roman numerals referring to the same components are additional components and as such there are antecedent basis issues present in the claims concerning the recitations for servo motors, feeding platforms, sliding tables, ball screws, pressure heads, air cylinders. Claim 1 refers to servo motors on line 4 and 9, as well as feeding platforms on line 5 and 10 and it is unclear if in either case they are referring to additional components or the same. Similarly, claim 4 refers to sliding tables on line 6 and 8 and claim 5 refers to sliding tables on lines 1 and 2 in both claims it is again unclear if the sliding tables are the same components or additional.  Claim 6 refers to ball screws on line 5 and pressure heads on line 8, the sets of screws and pressure 
Regarding Claim 1:
The claim language “the bottom of the machine frame is provided with vertically-upward support devices” (lines 1-2) and is unclear. Specifically, is the applicant referring to supports of the frame itself, the work piece frame being corrected or another aspect of the invention? It is interpreted that a vertically oriented support in the prior art reads on the claim limitation.
The following claim language, “air cylinders are connected inwardly…” (line 8) and “motors are downwards connected with…” is unclear. Mechanical parts are not said to connect directionally; generally, parts are connected directly or indirectly by a connecting means. It is interpreted that the air cylinders are connected to a sliding table in searching for prior art. 
Regarding Claims 1, 3 and 5:
The claim language, “sliding tables I are fixedly provided with servo motors” (claim 1, lines 8-9) and “sliding tables I are further fixedly provided…” (claim 3, line 2) and “sliding tables are further fixedly provided with…” (claim 5, lines 1-2) is unclear. The sliding tables are slide-able and are therefore not fixed in position. It is interpreted that a sliding table provided with a servo motor in the prior art reads on the claim limitation.
Regarding Claim 4 and 6:
The claim language “the output ends are horizontally inward…” (claim 4, line 2) and (claim 6, line 3) is unclear. The output end of a servo motor extends out from one end of the motor. Additionally, it is unclear what the following language refers to, “are arranged on the two sides, corresponding to the top surfaces of the support devices” (lines 2-3).
Regarding Claim 6:

The claims are written more in the form of an Abstract as opposed to proper claim form and thus do not render clear the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano, Takichi (US20040103712A1) in view of Shin, Gil Ho (US20180056356A1), hereinafter referred to as “Nakano” and “Shin” respectively. 
Regarding Claim 1:
Nakano discloses an auxiliary frame shape correcting device, comprising a machine frame (Fig 1 – item 2), the bottom of the machine frame is provided with vertically-upward support devices (Fig 4 – item 12), wherein the upper portion of the machine frame is provided with horizontal guide rails (Fig 4 – item 15) and horizontally arranged cylinders (Fig 4 – item 17; the cylinders disclosed in Nakano are not disclosed as air cylinders, however, this structure is combined with the teaching of air cylinders by 

    PNG
    media_image1.png
    407
    527
    media_image1.png
    Greyscale

However, Nakano is silent to the cylinders being air cylinders and wherein servo motors I are fixed on the support plates, the output ends of the servo motors I are connected with feeding platforms I through linear transmission members and the sliding tables 1 are fixedly provided with servo motors III, the output ends of the servo motors III are downwards connected with ball screws III, the ball screws III are connected with feeding platforms III, and the front ends of the feeding platforms III are provided with pressure heads III.
Shin teaches an apparatus for correcting the profiles of manufactured parts including a frame and a plurality of attachment units disposed to apply force to the manufactured part to correct a work piece. Shin further teaches the use of air cylinders (Fig 4 – item 215) where the air cylinders are provided 
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the frame shape correcting device of Nakano by incorporating the air cylinders of Shin’s positioning and support devices in lieu of the hydraulic cylinders of Nakano and by incorporating the plurality of attachment units at optimal points on Nakano’s frame, specifically by integrating the servo motor connected feeding platforms and sliding tables into the horizontal and vertical support beams of Nakano (items 18 and 33) to provide horizontal and/or vertical degrees of freedom of the feeding platforms and sliding tables across the entire machine frame provided for by Nakano. Incorporating the air cylinders into the cylinder actuation system of Nakano for replacing the horizontally arranged cylinders with said air cylinders would provide a means for adjusting a seating positon of the work piece frame of which the shape and size may vary based on the corresponding vehicle type as taught by Shin (page 5, paragraph 0104, lines 15-17). Integrating the servo motor driven feeding platforms with associated pressure heads and support plates would minimize incorrect work piece dimensionality upon correction, increase product quality and achieve cost reduction based on a decreased part defect rate as taught by Shin.
Regarding Claim 2:

Shin discloses wherein ball screws I are used as the linear transmission members, and the ball screws I are connected with the feeding platforms (Page 6, paragraph 0112, lines 7-9; Shin teaches that the feeding platforms, 555, may be connected via ball screws to the guide rail and servo motors to convert rotary motion into linear motion) I.  
Regarding Claim 3:
The combined device of Nakano and Shin discloses the auxiliary frame shape correcting device according to claim 2. Shin discloses wherein the sliding tables (Fig 6 – item 535) I are further fixedly provided with guide rails (Fig 6 – item 533) III, and the feeding platforms (Fig 6 – item 555) III are arranged on the guide rails (Platform structure, 555, is arranged on a structure on the guide rails 533) III.  
Regarding Claim 4:
The combined device of Nakano and Shin discloses the auxiliary frame shape correcting device according to claim 1.
Shin discloses wherein servo motors (Fig 6 – item 553) II of which the output ends are horizontally inward are arranged on the two sides, corresponding to the top surfaces of the support devices (output ends of the servo motors are arranged in a direction corresponding to a top surface of the support device 551), of the machine frame (Fig 6 – item 110), the output ends of the servo motors II are connected with ball screws Page 6, paragraph 0112, lines 7-9) II, the ball screws II are connected with feeding platforms (Page 6, paragraph 0112, lines 7-9; Shin teaches that the feeding platforms, 555, may be connected via ball screws to the guide rail and servo motors to convert rotary motion into linear motion) II, the front ends of the feeding platforms (Fig 6 – item 555) II are provided with pressure heads 
Nakano discloses sliding tables (Fig 4 – item 16) II are connected with the output ends of cylinders (Fig 4 – item 17; the cylinders disclosed in Nakano are not disclosed as air cylinders, however, this structure is combined with the teaching of air cylinders by Shin) II fixed on the machine frame (Fig 2 – item 2), the sliding tables II are fixedly provided with cylinders (Fig 4 shows that sliding tables 16 are provided with cylinders such that they move together in a lateral direction, this is interpreted to constitute that the cylinders are fixedly provided with the sliding tables) III, the output ends of the cylinders III are connected with sliding tables (Fig 4 shows cylinders 17 connected to sliding tables 16) III. 
Similar to the combination of claim 1, incorporating Shin’s air cylinders for providing positioning and support devices, in lieu of the hydraulic cylinders of Nakano, and the attachment units including the sliding tables and guide rails at optimal positions along the machine frame of Nakano provides a servo motor driven assembly including front ends of the sliding tables (Fig 6 – item 535) III provided with pressure heads (Fig 4 – item 8) IV.
Regarding Claim 5:
The combined device of Nakano and Shin discloses the auxiliary frame shape correcting device according to claim 4.
Shin discloses wherein the sliding tables (Fig 6 – item 535) II are further fixedly provided with vertical guide rails (Fig 6 – item 555 comprises a vertical guide rail), and the sliding tables III are arranged on the vertical guide rails (Platform structure, 555, is arranged on a structure on the guide rails 533).  
Regarding Claim 6:
The combined device of Nakano and Shin discloses the auxiliary frame shape correcting device according to claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E O'BRIEN whose telephone number is (571)272-4567.  The examiner can normally be reached on 9:30am - 5:00pm EST, Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/KEVIN E O'BRIEN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725